UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7236



ALBERT THOMAS, JR.,

                                           Petitioner - Appellant,

          versus


BONNIE BOYETTE,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-637-5-H)


Submitted:   January 26, 2005          Decided:     February 17, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Thomas, Jr., Appellant Pro Se.       Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Albert Thomas, Jr., seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find     that   his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Thomas has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      DISMISSED




                                   - 2 -